DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/4/21.  Claims 1-14, 19 have been cancelled.  Claims 15-18, 20-26 are pending.  Claim 15 has been amended.  Claim 26 has been withdrawn.  Claims 15-18, 20-25 are examined herein.  
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-18, 20-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goksel, et al. (Journal of Pineal Research, 37, 4, 2004, 241-246, of record), Li et al. (Radiation Oncology, 2015, 10, 189, of record), Yildirim et al. (Cancer Chemotherapy and Pharmacology, 54, of record), Centinel et al. (Journal of Urology, 169, 4, 2003, 1564-1568, of record) in view of Samaniego et al. (WO 20/41837 A2, of record) and Vijayalaxmi et al. (Mutation Research 346, 1995, 23-31, of record).
Applicant claims a method for reducing urinary bladder injury caused by irradiation by pelvic external beam radiotherapy, pelvic brachyradiotherapy, or the use of one or more cytotoxic agents comprising administering a composition comprising melatonin and/or an antioxidant metabolite derivative or analogue thereof

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Goksel et al. teach that melatonin, administered intraperitoneally, protects against and reverses ionising radiation-induced oxidative damage in the urinary bladder in rats, due to its free radical scavenging and antioxidant properties. Goksel also teaches that melatonin acts synergistically with chemotherapeutic agents to enhance their anticancer effects (abstract; page 241, column 1, paragraph 2 - column 2, paragraph 1; page 242, column 1, paragraph 3; page 243, column 2, paragraph 2-4; page 244, column 1, paragraph 2 - page 246, column 1, paragraph 2; figure 4D). 


Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Goksel, is that Goksel do not expressly teach vitamin E, coenzyme Q, alpha-lipoic acid or vitamin C, to treat irradiation induced cystitis.
 This deficiency in Goksel, is cured by the teachings of Yildirim, and Samaniego, Yildirim teaches that melatonin and alpha-tocopherol are administered to a subject in need, to treat bladder damage and have a protective effect on cyclophosphamide induced cystitis. Administration is taught to be intraperitoneally. Also 6-hydroxymelatonin is a free-radical scavenger (abstract; page 470, column 2, paragraph 1-2; table 1; page 472, column 2, paragraph 3-4). 
Samaniego discloses a composition containing antioxidants for use in treating mucositis, including in the bladder, caused by chemotherapy and/or radiation therapy (page 1, lines 11-18; page 5, lines 15-19; page 14, lines 18-21; page 16, line 13 -page 17, line 2; page 17, lines 15-21; page 20, line 8 - page 21, line 3; page 22, lines 9-22; claims 1, 3, 4, 7, 41, 54-58, 71, 76, 83-85, 88, 92, 102; claims 105, 108). Samaniego teaches that for bladder mucositis, the administration occurs through bladder instillation. Samaniego teaches that the antioxidant may be lipoic acid, vitamin E, or vitamin C (p. 16, lines 29-34). And Samaniego teaches that that the occurrence of mucositis at mucosal sites other than in the oral cavity in association with chemotherapy 
The difference between the instant application and Goksel, is that Goksel do not expressly teach administration of dose as described in instant claim 9-14.
This deficiency in Goksel, is cured by the teaching of Yildirim. Yildirim teaches 2 x 20 mg/kg of alpha-tocopherol and melatonin, wherein such a dose, for an average human of 70 Kg, is 2800 mg and wherein it would take about 5-6 x administration of a 500 mg daily for this amount of total dosage in a patient, (p. 470, column 2, second para), which falls within the range described in the instant claims 9, 11-13.
Furthermore, Yildirim teaches that cyclophosphamide (CP) is a chemotherapeutic agent for treating neoplastic disease (p. 469, column 2), first para under Introduction), and Yildirim, teaches that melatonin and alpha-tocopherol were given 12 and 1 hour (60 min) prior to CP administration (p. 470, column 2, second para).

Applicant teaches wherein melatonin and/or antioxidant metabolite, derivative or analogue thereof is formulated as a solution in dimethyl sulfoxide to be diluted in an aqueous medium prior to use.

Determination of the scope and content of the prior art
(MPEP 2141.01)
As discussed supra,	 Goksel, et al, teach  that melatonin, administered intraperitoneally, protects against and reverses ionising radiation-induced oxidative 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant applicant and Goksel, Li, Yildirim and Samaniego, is that Goksel, Li, Yildirim and Samaniego, do not teach wherein melatonin and/or antioxidant metabolite, derivative or analogue thereof is formulated as a solution in dimethyl sulfoxide to be diluted in an aqueous medium prior to use.
This deficiency in Goksel, Yildirim and Samaniego, is cured by the teaching of Vijayalaxmi. Vijayalaxmi teaches melatonin with solvent, DMSO, (p. 26, column 2, para 2).  The abstract shows the use of 2.0 mM of melatonin as compared to 1.0 M of DMSO.  Lower concentrations of melatonin was also used.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04 

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teaching of Goksel, Li, Yildirim, Samaniego, and Vijayalaxmi, and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because it would be obvious for the skilled person to administer the melatonin formulations disclosed in Goksel, Yildirim, Samaniego, directly into the bladder for the treatment or prevention of radiation- or chemotherapy-induced bladder injury with a reasonable expectation of success.
Further a person of ordinary skill would understand from Li, to administer the dosages of 500 mg/kg at 5 x per day, to a subject in need, of melatonin and antioxidants and have a reasonable expectation of successfully treating the bladder or protecting it from irradiation-induced cystitis (as irradiation or chemeotherapy can be construed as inter-changeable external incursions, according to the teaching of Samaniego). Furthermore, Vijayalaxmi teaches melatonin with solvent, DMSO, which would make it 
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... The idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).

Summary: The combination of prior art renders the presently claimed invention obvious.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
	Applicant argues that the cited prior art references fail to teach or suggest that melatonin and DMSO are administered as an aqueous mixture directly into the lumen of the urinary bladder.  The cited prior art references all administer melatonin intraperitoneally.  Furthermore, Applicant claim a synergistic effect from DMSO, which serves to preserve and maintain the activity of the melatonin.
	This is not persuasive because, although the Goksel et al. reference teaches administration intraperitoneally, it does not preclude any other forms of administration.  In fact, Samaniego teaches treating bladder mucositis by administration of the therapeutic agents via bladder instillation.  Therefore, one of ordinary skill in the art would understand and readily use any of the known forms of administration to treat urinary bladder injury, absent a showing of unexpected results.  Furthermore, Applicant is reminded that DMSO is taught by Vijayalaxmi, which teaches that melatonin can be dissolved in DMSO for therapeutic use and as a protectant.  Finally, should Applicant continue to claim secondary considerations to rebut a prima facie case of obviousness, a declaration showing the alleged synergy must be supplied according to the following considerations.
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627